TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JUNE 20, 2019



                                   NO. 03-19-00248-CV


                                Nadia Longoria, Appellant

                                               v.

                                 Deran Tolbert, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                       DISMISSED – PER CURIAM


This is an appeal from the trial court’s final summary judgment order. Having reviewed the

record, it appears that this appeal is a duplicate of 03-19-00057-CV filed in this Court.

Therefore, the Court dismisses the appeal filed in cause number 03-19-00248-CV and

consolidates the appeal with 03-19-00057-CV.